Rice, J.
Assumpsit against the defendants, as partners, for goods sold and delivered. Smith, one of the defendants, contests his liability as a partner, on the ground that there was no legal partnership existing between the defendants ; or if the court should hold otherwise, that the goods sued *565for were not sold and delivered to, and on the credit of, the partnership. Washburn, the other defendant, does not contend.
Partnership, often called co-partnership, is usually defined to be a voluntary contract between two or more competent persons, to place their money, effects, labor, and skill, or some or all of them, in lawful commerce or business, with the understanding that there shall be a community of the profits thereof between them. Story on Partnerships, sec. 2.
If one person advances funds and another furnishes his personal services or skill in carrying on a trade, and is to share in the profits, it amounts to a partnership. 3 Kent’s Com., p. 24; Dob v. Holsey, 16 Johns., 34.
The facts reported in this case, so far as the lumbering operation, in which they were engaged, is concerned, bring the defendants clearly within the definition of co-partners, both between themselves and in their relations with others. The evidence also shows that the goods sued for went to the use of the partnership, and were purchased with the knowledge and assent of both of the defendants. The papers referred to in the report have not come into the hands of the court.

Defendant defaulted.